Case: 20-60717     Document: 00516151602         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 3, 2022
                                  No. 20-60717
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory Thompson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:19-CR-27-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Gregory Thompson, federal prisoner # 21460-043, pleaded guilty to
   possession with intent to distribute 500 grams or more of methamphetamine
   in violation of 21 U.S.C. § 841(a)(1). The district court sentenced him to 120
   months’ imprisonment. Less than six months after sentencing, Thompson


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60717     Document: 00516151602          Page: 2   Date Filed: 01/03/2022




                                   No. 20-60717


   moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The
   district court denied the motion.
          Thompson challenges the denial, arguing that his hypertension and
   obesity render him at high risk of contracting COVID-19 according to the
   Centers for Disease Control and the prison. He argues that prison conditions
   heighten his risk, presenting “extraordinary and compelling reasons
   warrant[ing] such a reduction” to his sentence under § 3582(c)(1)(A)(i).
   Thompson also asserts that the 18 U.S.C. § 3553(a) factors weigh in his favor
   because his offense involved no violence and he has made significant efforts
   at rehabilitation while in prison, as evidenced by his lack of disciplinary
   infractions and educational pursuits.
          Thompson has not shown that the district court abused its discretion
   when it determined that he did not have an extraordinary and compelling
   reason for his immediate release. See United States v. Thompson, 984 F.3d
   431, 434-35 (5th Cir. 2021), cert. denied, 2021 WL 2044647 (U.S. May 24,
   2021) (No. 20-7832).
          The judgment of the district court is AFFIRMED.




                                           2